DETAILED ACTION
Status of the Application
	Claims 1, 8-15, 18, 22-25, 30-42 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claim 1 as submitted in a communication filed on 1/26/2022 is acknowledged. 
Applicant reiterates the previous argument presented in the response of 7/6/2021 that “a single” of 2/3/2021 is not the same as one of 6/28/2018.  Applicant states that it is too restrictive against the possibility of one or more additional “rare or non-natural amino acids” and that there is nothing that says that Applicant must be restricted to a single amino acid. Applicant states that the conclusion that claim 1 is not a linking claim is in error because claim 1 can contain and be drawn to additional amino acids.  Applicant states that the only minimum for restriction purposes is the search and examination of Group 5 for at least δ-thio-ε-Boc-lysine and notes that this search/exam can be expanded to other groups including rejoinder.
Applicant’s arguments have been fully considered but not deemed persuasive.  Claim 1 is not a generic linking claim as it requires a Markush group of rare or non-natural amino acids (i.e., propargyl-L-lysine, N-Boc-thio-L-lysine, N-boc-L-lysine and δ-thio-ε-Boc-lysine).  Thus, it is clear that currently presented claim 1 is not a generic linking claim as asserted but rather a Markush claim as previously indicated by the Examiner. With regard to the description of the Groups set forth in the restriction requirement of 6/28/2018, it is reiterated herein that the Examiner agrees that the generic description of the subject matter of  all of Groups 1-31 states that the claims in these groups are directed in part  to a method for producing a rare amino acid-containing or non-natural amino acid-containing protein in a cell-free protein synthesis system, wherein said protein is required to have at least one rare or non-natural amino acid selected from the group consisting of propargyl-L-lysine, N-Boc-Thio-L-lysine, p-azido-L-phenylalanine, N-boc-L-lysine, and A-thio-ε-Boc-lysine.  The term “at least one” was clearly used in generic subject matter of all of Groups 1-31.   This is evidenced by the fact that the description of Groups 1-31 in the restriction requirement also states that the 31 groups are the result of all the 31 combinations of rare/non-natural amino acids encompassed by the 5 rare/non-natural amino acids stated above (31 = 2N – 1; N = 5).  Please note that the 31 combinations are the result of the term “at least one”.   The Examiner specifically described each one of Groups 1-31 and provided the combinations of rare/non-natural amino acids in each of Groups 1-31.  Some of these combinations comprise single rare/non-natural amino acids (Groups 1-5) and some of these combinations comprise between two and five rare/non-natural amino acids.  It was abundantly clear that Groups 1-5 required a single rare/non-natural amino acid because (i) the Examiner clearly indicated that Groups 1-31 are the result of all the combinations one could make of the 5 amino acids recited, and (ii) the Examiner provided combinations of 2-5 amino acids for each of additional Groups 6-31.  While Applicant was aware that Groups 6-31 required between 2-5 rare/non-natural amino acids, Applicant elected Group 5, which requires a single rare/non-natural amino acid, namely δ-thio-ε-Boc-lysine.  Therefore, contrary to Applicant’s assertions, the Examiner is not limiting Applicant to the election of a single rare/non-natural amino acid because Applicant could have elected any one of Groups 6-31, which require more than one rare/non-natural amino acid.  
In view of previous amendments and Applicant’s election, claim 1 as well as dependent claims 8, 9, and 18  are at issue and will be examined only to the extent they encompass the elected invention, i.e., a method that requires the incorporation of the rare/non-natural amino acid δ-thio-ε-Boc-lysine.  Claims 10-15, 22-25, 30-42 are withdrawn from consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 8-9, and 18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 1 (claims 8-9 and 18 dependent thereon) is indefinite in the recitation of “wherein at least one of the first and second aminoacyl tRNA synthetase pairs is a pyrrolysyl-tRNA synthetase having one of SEQ ID NO: 4 or SEQ ID NO: 5” for the following reasons.  There is no antecedent basis for a pair of aminoacyl-tRNA synthetases.  It is noted that the “pair” as stated in the preamble of the claim is a tRNA (nucleic acid) and an enzyme (i.e., aminoacyl-tRNA synthetase).  In addition, the sequence listing of the instant application discloses that SEQ ID NO: 4 and SEQ ID NO: 5 are nucleotides sequences.  Therefore, it is unclear as to how the pyrrolysyl-tRNA synthetases, which are proteins, can have a nucleotide sequence. In addition, even if the argument is made that SEQ ID NO: 4 and SEQ ID NO: 5 are the nucleotide sequences of polynucleotides encoding pyrrolysyl-tRNA synthetases, it is noted that SEQ ID NO: 5 is merely 75 nucleotides long.  For examination purposes, no patentable weight will be given to the term “wherein at least one of the first and second aminoacyl tRNA synthetase pairs is a pyrrolysyl-tRNA synthetase having one of SEQ ID NO: 4 or SEQ ID NO: 5”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (Angewandte Chemie 122:3279-3282; 2010) in view of Smith et al. (Process Biochemistry 49:217-222, published on-line 10/25/2013), and Hong et al. (Frontiers in Chemistry 2(34):1-7, 6/10/2014; cited in the IDS) as evidenced by Bundy et al. (Bioconjugate Chem 21:255-263, 2010).  
Claims 1, 8-9 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable in view of Chin et al. (WO 2012/175924, PCT/GB2012/000543, published 12/27/2012; US Application No. 14/129,028 is the national stage of PCT/GB2012/000543, US Publication No. 2014/0148576; cited in prior Office actions) over Wan et al. (Angew. Chem. 122:3279-3282; 2010), Smith et al. (Process Biochemistry 49:217-222, published on-line 10/25/2013), and Hong et al. (Frontiers in Chemistry 2(34):1-7, 6/10/2014; cited in the IDS) as evidenced by Bundy et al. (Bioconjugate Chem 21:255-263, 2010). 
These rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended.  Applicant further argues that the alleged combinations/modifications of Wan and/or Chin, with Smith and/or Hong and/or Bundy do not provide each and every element of Applicant’s claims, arranged or combined in the same way as recited in the claims. Applicant argues that Wan and Chin did everything in vivo and it is not obvious or easy to move from in vivo to in vitro. Applicant states that the claimed tRNA-synthetase of pyrrolysyl synthetase (pylRS) was known to be insoluble and could not previously be used in in vitro systems.  Applicant submits that in the presently claimed systems/methodologies, Chin’s mutant pylR5 is not needed to achieve the same goal. Applicant points out that Chin teaches that d-thio-lysine incorporation inside living cells is impossible using the wild type pyrrolysyl tRNA synthetase.  Applicant states that Wan et al., necessarily teach away from using the wild-type in a method of the current developments.  Applicant cites portions of the disclosure by Wan et al. that state that compared to wild-type pylT, the variants labeled pylTuca and pylTuua gave significantly higher suppression levels.   Applicant states that Smith, Hong and Bundy are not cited to cure this failure, thus the combinations are not prima facie obvious. Applicant cites MPEP 2143 in support of the argument that (i) both a citation of all the elements and a clear articulation of why a skilled artisan might do as Applicant did must be set forth, (ii) all elements were known in the prior art, (iii) the combination of the elements as claimed would not change the functions of each of the elements, and (iv) the combination of elements would yield predictable results.  Applicant refers to KSR to indicate that obviousness requires both all the elements in/from the art and a 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections.  The Examiner acknowledges the amendments made to the claims and the statements in MPEP § 2143 and the findings in KSR International Co. v. Teleflex, Inc., as cited by Applicant.  However, the amendments made do not change the embodiments previously found obvious over the teachings of (a) Wan et al. in view of Smith et al. and Hong et al., as evidenced by Bundy et al., and (b) Chin et al. over Wan et al., Smith et al. and Hong et al., as evidenced by Bundy et al.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for an explanation as to why the claims as amended have been found indefinite and the interpretation given to the claims.  As explained above, as interpreted, the claims do not have any structural limitation with regard to the tRNA or the aminoacyl-tRNA synthetase in the first or second pair. 
With regard to the argument that Wan et al. and Chin et al. did everything in vivo and it is not obvious or easy to move from in vivo to in vitro, the Examiner has previously agreed that Wan et al. and Chin et al. teach in vivo production of proteins comprising a rare/non-natural amino acid.  However, it is reiterated herein that (i) both Smith et al. and Hong et al. teach in vitro protein production systems where a protein containing a non-natural/rare amino acid is produced, by using E. coli cell extracts of cells that express an aaRS pair, (ii) Chin et al. teach that unnatural amino acid incorporation in in vitro translation reactions can be increased using S30 extracts containing a thermally inactive mutant of RF-1 (page 7, paragraph [0122]), (iii) Smith et al. teach that compared to in vivo expression, CFPS maintains many advantages such as improved monitoring and control, reduced reaction volumes, virtually silenced background expression, simplified purification and removed effect of many toxins, and (iv) Smith et al. have shown that co-expression of the o-tRNA and the o-aaRS is not only possible but also improved yields of the modified protein. Therefore, contrary to Applicant’s assertions, it would have been obvious to move from in vivo to in vitro for the production of proteins having rare/non-natural amino acids. 
With regard to the arguments that (i) the claimed tRNA-synthetase of pyrrolysyl synthetase in vitro systems, and (ii) Chin et al. report that d-thio-lysine incorporation inside living E. coli cells is impossible using the wild-type pyrrolysyl-tRNA synthetase, it is noted that the instant claims do not require a particular pyrrolysyl-tRNA synthetase having a specific amino acid sequence. See discussion above with regard to claim interpretation as a result of indefiniteness. The wild type M. mazei pyrrolysyl tRNA synthetase/tRNApyl pair of Wan et al. is functional in E. coli as evidenced by Wan et al. who teach the addition of N-Boc-L-lysine (compound 1 in Figure 2(a)), N-propargyloxycarbonyl-L-lysine (compound 2 in Figure 2(a)), and N-cyclopentyloxycarbonyl-L-lysine (compound 3 in Figure 2(a))  in the GFP protein (page 3280, right column). Since this pair is functional in E. coli, one of skill in the art would have reasonably expected that a cell lysate of the E. coli cells of Wan et al. that express the M. mazei pyrrolysyl tRNA synthetase/tRNApyl pair would be functional for the incorporation of a rare/non-natural amino acid in a protein. Chin et al. specifically teach that they were able to incorporate amino acid 10, which is  δ-thio-ε-boc-lysine,  into chloramphenicol acetyl transferase via an amber codon at position 112, with the synthetase dSHKRS/tRNACUA pair, wherein dSHKRS is a mutant of MbPylRS (pyrrolysyl-tRNA synthetase) having a single substitution Y349W (page 14, paragraphs [0179]-[0180]).  The single mutant Y349W of the pyrrolysyl-tRNA synthetase of Chin et al. (MbPylRS) is a pyrrolysyl-tRNA synthetase as it meets all the functional requirements of a pyrrolysyl-tRNA synthetase.  Therefore, while it is agreed that there was no absolute certainty at the time of the invention that lysates of the E. coli cells of Wan et al. expressing the M. mazei pyrrolysyl tRNA synthetase, or lysates of the E. coli cells of Chin et al. expressing the single mutant Y349W would have been functional for the in vitro incorporation of rare/non-natural amino acids in a protein, the fact that these pyrrolysyl tRNA synthetases were functional in E. coli for the incorporation of rare/non-natural amino acids in a protein would have indicated to one of skill in the art that there was a reasonable expectation of success at producing proteins with a rare/non-natural amino acid using lysates of the E. coli cells of Wan et al. or Chin et al. Applicant is reminded that an obviousness analysis does not require absolute certainty but rather a reasonable expectation of success.    
uca and pylTuua gave significantly higher suppression levels, it is noted that this statement is in reference to the suppression level  of an opal codon and an ochre codon, which are the codons that the pylTuca and pylTuua   are intended to suppress.  The wild-type pylT tRNA suppresses an amber codon (page 3279, left column, first paragraph).  As such, it is not expected that the wild-type pylT tRNA would suppress an opal or ochre codon. Therefore, contrary to Applicant’s assertions, this is not evidence that Wan et al. teach away from the wild-type pylT tRNA because the findings of Wan et al. are relevant to the case where an opal or ochre codon are used for the incorporation of a noncanonical amino acid, and not to the case where an amber codon is used for the incorporation of a noncanonical amino acid. 
With regard to the argument that (i) both a citation of all the elements and a clear articulation of why a skilled artisan would combine the teachings of the prior art, (ii) all elements were known in the prior art, (iii) the combination of the elements as claimed would not change the functions of each of the elements, (iv) the combination of elements would yield predictable results, and (v) as found in KSR, obviousness requires both all the elements in/from the art and a reason why a skilled artisan would modify the primary reference teaching, it is noted that the Examiner provided a citation of all the elements, a clear explanation as to why one of skill in the art would combine the teachings of the prior art and arrive to the claimed invention, as well as a statement as to why there is a reasonable expectation of success in combining the teachings of the prior art. 
As stated in prior Office actions with regard to the rejection of claims 1 and 18 over Wan et al. in view of Smith et al. and Hong et al.,  as evidenced by Bundy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Wan et al. for producing a protein having two different rare or non-natural amino acids in a cell-free protein synthesis system, wherein each of the aaRS pairs required to introduce the rare or non-natural amino acid is provided to the cell-free protein synthesis system as a lysate of an E. coli BL21 cell that benefits of using cell-free protein synthesis system compared to an in vivo system, including the possibility of direct access to the reaction environment, improved monitoring and control, reduced reaction volumes, virtually silenced background expression, simplified purification and removed effect of toxins, (b) E. coli extracts are the most common extracts used in cell-free protein synthesis systems, including E. coli BL21 cell extracts, (c) providing individual E. coli extracts for every aaRS pair provides flexibility and control over the protein synthesis reaction because one can easily combine any two aaRS pairs, and (d) the use of E. coli BL21 lysates  to provide the aaRS pair is known in the art and have been shown to be not only effective to deliver the aaRS pair to the cell-free protein synthesis system but also beneficial with regard to protein yield as indicated by Hong et al. and Smith et al. One of ordinary skill in the art has a reasonable expectation of success at producing the protein of Wan et al. with a cell-free protein synthesis method as described above because cell-free protein synthesis is well known and widely practiced in the art as evidenced by Smith et al. and Hong et al., the use of two aaRS pairs simultaneously to incorporate two different rare/non-natural amino acids has been successfully achieved as evidenced by Wan et al., and the use of cell lysate to provide a functionally active aaRS pair in a cell-free protein synthesis system has been successfully used as evidenced by Smith et al. and Hong et al.  
As stated in prior Office actions with regard to the rejection of claims 1, 8-9 and 18 over Chin et al., Wan et al., Smith et al. and Hong et al., as evidenced by Bundy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Chin et al. for producing two proteins each  having two different rare or non-natural amino acids in a cell-free protein synthesis system, wherein each of the aaRS pairs required to introduce the rare or non-natural amino acid is provided to the cell-free protein synthesis system as a lysate of an E. coli pyl, such as the aaRS pair of Chin et al. A skilled artisan would have been motivated to produce these proteins using a cell-free protein synthesis system as described above and further form a conjugate with these proteins, wherein one of the rare amino acids is  δ-thio-ε-Boc-lysine because (a) Wan et al. teach that the addition of two different non-canonical amino acids in the target protein greatly expands the diversity of modifications that can be introduced into proteins, (b) the prior art, as evidenced by Smith et al. and Hong et al., teaches the many benefits of using cell-free protein synthesis system compared to an in vivo system, including the possibility of direct access to the reaction environment, improved monitoring and control, reduced reaction volumes, virtually silenced background expression, simplified purification and removed effect of toxins, (c) E. coli extracts are the most common extracts used in cell-free protein synthesis systems, including E. coli BL21 cell extracts, (d) providing individual E. coli extracts for every aaRS pair provides flexibility and control over the protein synthesis reaction because one can easily combine any two aaRS pairs, (e) the use of E. coli BL21 lysates  to provide the aaRS pair is known in the art and have been shown to be not only effective to deliver the aaRS pair to the cell-free protein synthesis system but also beneficial with regard to protein yield as indicated by Hong et al. and Smith et al., and (f) Chin et al. teach that the use of δ-thio-ε-Boc-lysine would allow the ligation of proteins at pre-determined sites, including the formation of ubiquitin conjugates.   One of ordinary skill in the art has a reasonable expectation of success at practicing the method described above because (i) Chin et al. disclose the necessary components of the aaRS pair for the incorporation of δ-thio-ε-boc-lysine in a protein, (ii) cell-free protein synthesis is well known and widely practiced in the art as evidenced by Smith et al. and Hong et al., (iii) the use of two aaRS pairs simultaneously to incorporate two different rare/non-natural amino acids has been successfully achieved as evidenced by Wan et al., and  (iv) the use 
Therefore, contrary to Applicant’s assertions, the Examiner has provided all the recited elements, a clear and reasoned statement as to the reasons why one of skill in the art would have combined the teachings of the prior art and arrive to the claimed invention, and why there is a reasonable expectation of success at combining these teachings and arrive to the claimed invention.   Thus, for the reasons of record and those set forth above, the claimed invention is deemed obvious over the prior art of record.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 12, 2022